DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-VI have unity of invention.  Claim 7 has been amended to recite a cell.  Applicant notes that Brizard does not teach or suggest an internally fixed lipid vesicles covered by present claims 7, 8 and 10-17 and that the presently claimed internally fixed lipid vesicle is produced by a process specially adapted for the manufacture of the lipid vesicle, covered by claims 1-6, which is not taught in or suggested by Brizard. Claims 18-21 each cover a method of using the nternally fixed lipid vesicle.  This is not found persuasive because the amended claims lack unity, for example, a method of Group I does not require the same limitations as the product of Group II.  A method of Group I does not require a cell or wherein the internally fixed lipid vesicle has a lipid membrane that is substantially identical to the precursor lipid membrane in one or more characteristics selected from membrane fluidity and protein mobility.  For example, a method of Group I can be practiced with another materially different lipid vesicle product, such as a liposome, see An et al. (J. Colloid Interfac. Sci., 2009, 98-103).  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-21 are pending, of which claims 7-21 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 1-6 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (J. Colloid Interfac. Sci., 2009, 98-103).  
An discloses preparation of monodisperse and size-controlled polyethylene glycol hydrogel nanoparticles using liposome templates.  Liposomes were prepared by a conventional procedure for unilamellar vesicles, which includes freeze–thaw cycles and extrusion of multilamellar vesicle suspension. Typically, a chloroform solution with concentrations of 2.5 mg/mL of phospholipids (egg-PC) and 0.25 mg/mL of cholesterol was poured into a round-bottom flask. The cholesterol was used to enhance the stability of unilamellar liposomes because the relatively rigid sterol ring structure of the cholesterol increases the bilayer rigidity over the region in which there is contact between the cholesterol and the hydrophobic lipid tails. A lipid film was formed by evaporating the chloroform under nitrogen flushing. The film was held under vacuum for 1 h and then hydrated at 50 ◦C in a water bath for 30 min by adding a mixture of PBS buffer, PEG-DA, and photoinitiator with a volume ratio of 49:50:1. After the lipid film was peeled off completely using gentle hand-shaking movements, the formed vesicles were stabilized by repeating the sequence of freezing in liquid nitrogen and thawing at 50 ◦C in a water bath five times. To obtain homogeneous unilamellar vesicles, multilamellar vesicles with different sizes were then passed through a polycarbonate membrane with a specific pore size (1 μm, 400 nm, and 100 nm in diameter) 10 times using an extruder (Thermobarrel Extruder, Lipex Biomembrane). To prevent the photopolymerization of PEG-DA outside the liposomes during UV radiation, any photoinitiator exterior to the liposome was removed through dialysis of the liposome suspension in PBS buffer for 6 h. The contents (PEG-DA and photoinitiator) inside the liposomes were then photopolymerized by exposure to 365 nm UV radiation for 3 s. To obtain bare PEG hydrogel nanoparticles, the lipid bilayer was removed by adding chloroform. The phospholipids dissolved in the chloroform phase were decanted from the PEG hydrogel nanoparticles suspended in the aqueous phase. The residual chloroform was removed by evaporation under vacuum for 30 min. The statistical size analysis and morphology of the hydrogel nanoparticles extruded through each specific pore size were performed by dynamic light scattering (DLS) and scanning electron microscopy (SEM), respectively (page 99).  
Accordingly, the liposome is consistent with the lipid precursor vesicle of the instant claims and PEG-DA is a photoreactive crosslinker, as required by instant claim 5.  The freeze-thaw cycle is consistent with the instantly claimed permeabilizing steps, as in instant claim 6.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinds et al. (J. Biol. Chem., 1981, 256, p. 7877-7882).
Hinds discloses calmodulin (CaM)-binding proteins present in the human red blood cell membrane were examined through photoaffinity labeling. Two different membrane preparations were used: white ghosts and inside-out vesicles. These were incubated with azido-125I-CaM, a photoactivatable derivative of calmodulin, and photolyzed. Cross-linked products were identified by autoradiography of dried sodium dodecyl sulfate slab gels and quantitated by counting gel slices for 125I (abstract).  
Outdated packed human RBCs were obtained from the local blood bank. The cells were washed and the supernatant and buffy coat were removed by aspiration. Hemolysis of the RBCs imidazole buffer (pH 7.4) and subsequent isolation of the white membrane ghosts was performed.  
Calmodulin was isolated from human RBCs or bovine brain and iodinated.  
Azido-CaM and azido-125I-CaM were prepared from methyl-4-azidobenzoimidate. The product contained one azido group/CaM. Azido-CaM and membranes were incubated in the dark at room temperature in a total volume of 150 pl containing membranes (1-3 mg of protein/ml), azido-CaM (1-2 pg/ml as specified), unmodified CaM (150 pg/ml when present), 0.1 mM Mg2+,0.1 mM Ca'+ (when present), 0.2 mM EGTA (when present) in 25 mM phosphate, pH 7.1. After 15 min, the incubation mixture was diluted with an equal volume of ice-cold buffer (containing either Ca2+ or EGTA) and spun for 5 min in an Eppendorf Model 5412 microcentrifuge. Membranes were resuspended with 300 pl of buffer and recentrifuged. The final pellet was resuspended in 150 pl of buffer and irradiated for the indicated times on ice using a Mineralight UVS-11 positioned 1cm above the sample. The photolyzed product was mixed with an equal volume of S D S sample buffer, heated at 90 C for 4 min, and electrophoresed.  Stained gels were dried and autoradiographed.  Dried gels were sliced and counted.  
When calmodulin binds to membranes in the presence of 0.1 mM Ca2+, the complex does not dissociate while low levels of Ca2+ are present. This suggested that the incubation solutions could be pelleted and washed prior to photolysis in order to remove any noncovalently bound azido-CaM.  
In the presence of Ca2+ (Fig. 2, lanes b and c) several cross-linked products were detected. Inclusion of EGTA in the incubation mixture(Fig. 2, lanes a and d) or preincubation of the membranes with unmodified calmodulin (data not shown) prevented the formation of the cross-linked products. The major product formed with both 120 and IOV migrated with apparent M = 168,000 (Table I).  No other product was common to both membrane types. Calmodulin has been shown to run on SDS-gel electrophoresis with an apparent M of 20,000-21,000 when a Ca2+ chelator was included in the sample buffer.  Assuming a molecular weight of 140,000-150,000 for the (Ca2+ + Mg2+)-ATPase, the 168,000-dalton labeled product falls within the range expected for a 1:1cross-link between azido-'2sII-CaMand the ATPase pump. It was of interest, therefore, to look for functional changes in the ATPase pump, representing covalent and active cross-links, which corresponded to the formation of the 168,000-dalton product (page 7878).
Accordingly, erythrocyte is consistent with the lipid precursor vesicle of the instant claims and Azido-CaM is a photoreactive crosslinker, as required by instant claim 5.  The presence of Ca2+ is consistent with the instantly claimed permeabilizing steps, as in the presence of Ca2+ several cross-linked products were detected.  The resulting product encompasses the claimed internally fixed lipid vesicle, as photochemical cross-linking of azidocalmodulin to the (Ca2+ Mg2+)-ATPase of the erythrocyte membrane has been shown.  Regarding claim 6, the presence of calcium is considered to be encompassed by osmotic shock, as claimed.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618